Citation Nr: 0723011	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-34 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.  

2.  Entitlement to a rating in excess of 10 percent for 
migraines.

3.  Entitlement to a compensable rating for residuals of a 
left shoulder/clavicle fracture.  

4.  Entitlement to service connection for a cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 

INTRODUCTION

The veteran had active service from February 1986 to March 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his Form 9, the veteran requested a Board hearing at a 
local VA office.  The RO sent the veteran a letter on April 
13, 2007, informing him that he was scheduled for a Travel 
Board hearing on May 16, 2007.  On May 10, 2007, the RO 
received a letter from the veteran, informing them that he 
had moved and had just received the April 2007 letter and 
that he wanted his hearing postponed until he could 
adequately prepare.  The records do not indicate that the 
hearing was postponed; instead, they report that the veteran 
failed to appear for the originally scheduled May 16, 2007 
Travel Board hearing.  

The Board finds that good cause has been shown for 
rescheduling.  See 38 C.F.R. §§ 20.702, 20.704.  

Accordingly, the case is REMANDED for the following action:

1. The RO should make the necessary 
arrangements to schedule the appellant 
for a hearing before a Board Member at 
the RO and notify him and his 
representative of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




